DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0407627  a1) (Zhou, hereafter) in view of Pan et al. (US 20130214249 A1) (Pan, hereafter).
Regarding claim 1,  Zhou discloses (Figures 1-8 and corresponding text) a quantum-dot (QD) film, comprising: a first QD layer (102) including a first QD (116); and a first protection layer (104) disposed on the first QD layer (102) and including a first organic compound (π31-π33). Zhou fails to explicitly disclose wherein the first organic compound includes at least two thiol groups, and a first one of the at least two thiol groups is anchored to the first QD.
Pan discloses  an electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QD film of Zhou wherein the first organic compound includes at least two thiol groups, and a first one of the at least two thiol groups is anchored to the first QD wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan. as disclosed by Pan.
Regarding claim 2,  Zhou discloses(Figure 1, reproduced above) wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group(π135).
Regarding claim 3, Zhou discloses, wherein the first organic compound is selected from the group consisting of following materials: ##STR00002## wherein R is selected from C1 to C30 alkyl group (π135).
Regarding claim 4,  Zhou discloses a second QD layer (108) disposed on the first protection layer (102) and including a second QD (112) (π19,π31,π33.π135).
Regarding claims 5-6,  Zhou discloses a second protection layer (110) disposed on the second QD layer (112) and including a second organic compound (π19,π31,π33, π135). Zhou fails to explicitly disclose wherein a second one of the at least two thiol groups is anchored to the second QD (claim 5); wherein the second organic compound includes at least two thiol groups, and a first 
Pan discloses  An electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QD film of Zhou wherein a second one of the at least two thiol groups is anchored to the second QD; wherein the second organic compound includes at least two thiol groups, and a first one of the at least two thiol groups in the second organic compound is anchored to the second QD  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan. as disclosed by Pan.
Regarding claim 7, Zhou discloses wherein light emitted from the first QD and light emitted from the second QD are same or different with each other (π23-π24).
Regarding claim 8, Zhou discloses (Figures 1-4 and corresponding text) a light emitting diode (LED) package, comprising: an LED chip (118); and a QD film  (102, 108) covering the LED chip (118), the QD film including a first QD layer (102)  including a first QD (106), and a first protection layer(104) (prior art: encapsulating layer) on the first QD layer(102) (π19)  and including a first organic compound (π33, π87, π119), Zhou fails to explicitly disclose wherein the first organic 
Pan discloses  An electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Light emitting diode of Zhou where wherein the first organic compound includes at least two thiol groups, and a first one of the at least two thiol groups is anchored to the first QD wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan. as disclosed by Pan.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US2016/0264820 A1)( Kikuchi, hereafter) in view of Zhou et al. (US 2020/0407627  a1) (Zhou, hereafter)  and in further view of Pan et al. (US 20130214249 A1) (Pan, hereafter).
Regarding claims 9-10,  Kikuchi discloses (Figure 5)  A liquid crystal display device, comprising: a liquid crystal panel (500);  LED (110) ;  backlight unit (100); Kikuchi is silent regarding an LED package positioned under the liquid crystal panel and including an LED chip and a QD film covering the LED chip or disposed between the backlight unit and the LED , wherein the QD film including a first QD layer including a first QD, and a first 
 Zhou discloses (Figures 1-4 and corresponding text) a light emitting diode (LED) package, comprising: an LED chip (no number); and a QD film  (102, 108) covering the LED chip (118), the QD film including a first QD layer (102)  including a first QD (106), and a first protection layer(104) (prior art: encapsulating layer) on the first QD layer(102) (π19)  and including a first organic compound (π33, π87, π119) The LED CHIP (no number ) being placed on the lower substrate in order to provide a multilayer structure that can provided a color gamut to the LCD panel with increased intensity by preventing reabsorption  thus improving conversion efficiency (π17-π19).
Pan discloses  An electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Liquid Crystal Panel  of Kikuchi  an LED package positioned under the liquid crystal panel and including an LED chip and a QD film covering the LED chip or disposed between the backlight unit and the LED in order to provide a multilayer structure that can provided a color wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan. as disclosed by Pan.
Claims 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rahmati et al. (US2020/02355326 a1)  (Rahmati, hereafter) in view of Pan et al.  (US 20130214249 A1) (Pan, hereafter).

    PNG
    media_image1.png
    480
    462
    media_image1.png
    Greyscale

Regarding claim 11 Rahmati discloses (Figure 1-23 and corresponding text)  (Figure 22 and 23a) a QD light emitting diode, comprising: a first electrode (112); a second electrode (102) facing the first electrode (112); and a first emitting material layer(106) positioned between the first (112) and second electrodes(102) and including a first QD layer(122) includes a first QD and a first protection layer (124)on the first QD layer  (122), wherein the first protection layer(124) includes a first organic compound (PMMA). Rahmati fails to explicitly disclose wherein the first organic compound includes at least two thiol groups, and a first one of the at least two thiol groups is anchored to the first QD.
Pan discloses  an electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  ; using the thiol as the anchoring ligand the energy offsets are prevented, electron leakage is lessened and the device is created that can be effectively active in lighting applications (π008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QLED of Rahmati wherein the first organic compound includes at least two thiol groups, and a first one of the at least two thiol groups is anchored to the first QD  in order to create a device wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.
Regarding claim 14,  Rahmati discloses (Figure 23a) wherein the first emitting material layer (106) further includes a second QD layer (122) on the first protection layer (124) and including a second QD.
	Regarding claim 15,   Rahmati fails to explicitly disclose wherein a second one of the at least two thiol groups is anchored to the second QD.
Pan discloses  an electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  ; using the thiol as the anchoring ligand the energy offsets are prevented, electron leakage is lessened and the device is created that can be effectively active in lighting applications (π008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QLED of Rahmati wherein a second one of the at least two thiol groups is anchored to the second QD in order to create a device wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.
Regarding claim 16, Rahmati discloses wherein light emitted from the first QD and light emitted from the second QD are same or different (π181).
Regarding claim 17, Rahmati  (Figure 23b: reproduced above) discloses wherein the first emitting material layer (106) further includes a second protection layer  (124) on the second QD layer (122) and including a second organic compound (PMMA). Rahmati fails  to explicitly disclose 
Pan discloses  an electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  ; using the thiol as the anchoring ligand the energy offsets are prevented, electron leakage is lessened and the device is created that can be effectively active in lighting applications (π008).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QLED of Rahmati wherein the second organic compound includes at least two thiol groups, and a first one of the at least two thiol groups in the second organic compound is anchored to the second QD in order to create a device wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.
Regarding claim 18, Rahmati discloses (Figure 23b: reproduced above) wherein the first emitting material layer(106) further includes a third QD layer (122)on the second protection layer (124) and including a third QD.
Regarding claim19,Rahmati discloses wherein one of the first to third QDs is a red QD, and another one of the first to third QDs is a green QD, and wherein the other one of the first to third QDs is a blue QD (π181).
Regarding claim 20, Rahmati discloses a second emitting material layer(122, 2nd QD layer) positioned between the first emitting material layer (1st QD layer) and the second electrode(102) and including an emitting material (π102, π124); and a charge generation layer (108)positioned between the first and second emitting material layers (106), wherein one of the first QD, the second QD and the emitting material emits a red light, and another one of the first QD, the second QD and the emitting material emits a green light, and wherein the other one of the first QD, the second QD and the emitting material emits a blue light (π181).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Rahmati et al. (US2020/02355326 a1)  (Rahmati, hereafter) in view of Pan et al.  (US 20130214249 A1) (Pan, hereafter) and in further view of  Kikuchi et al. (US 2016/0264820  a1) (Kikuchi, hereafter).
Regarding claims 12 and 13,  Rahmati and Pan discloses the QLED set forth above (see rejection claim 11). Rahmati and Pan fail to explicitly disclose, wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group (claim 12);wherein the first organic compound is selected from the group consisting of following materials: ##STR00003## wherein R is selected from C1 to C30 alkyl group (claim 13).
 Kikuchi discloses wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group (π147);wherein the first organic compound is selected from the group consisting of following materials: ##STR00003## wherein R is selected from C1 to C30 alkyl group (π145-π147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the QLED of Rahmati wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group wherein the first organic  .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Nakata et al. (US2021/0024823 A1)  (Nakata, hereafter).       
    PNG
    media_image2.png
    180
    287
    media_image2.png
    Greyscale

Regarding claim 21,   Nakata discloses (Figures 1-9 and corresponding text) a display device, comprising: a substrate (17); a QD light emitting diode positioned over the substrate (17) and including a first electrode (16), a second electrode(11) facing the first electrode (16), and a first emitting material layer(13) positioned between the first(16) and second (11) electrodes and including a first QD layer(13, is the same number light emitting layer) having a first QD (130) and a first protection layer (100) on the first QD layer (130); and a thin film transistor (18) positioned between the substrate (17) and the QD light emitting diode and connected to the QD light emitting diode,(π24-π27) wherein the first protection layer includes a first organic compound (π71-π72) wherein the first organic compound includes at least one thiol groups (π81). Nakata fails to explicitly disclose wherein the first organic compound includes at least two thiol groups; a first one of the at least two thiol groups is anchored to the first QD.
 Nakata does disclose that the thiol group  groups (131) is  bond  to the QD (130) (π85-π86). They  includes a functional group (131a) having a heteroatom, and a chain-type saturated hydrocarbon group (131b). The surface modification compound (131) is a surfactant-based organic 130) as receptors. The functional group 131a having a heteroatom of the surface modification compound (131) forms a coordinate bond with the QD phosphor particle (130). Through this, the QD phosphor particles (130) are stabilized (more specifically, are chemically stabilized) in the QD particle dispersion (100) (π72, π82) in order that the formation of defects in the QD layer can be suppressed, and the performance of the QD layer can be improved (π09).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Nakata wherein the first organic compound includes at least two thiol groups; a first one of the at least two thiol groups is anchored to the first QD in order that the formation of defects in the QD layer can be suppressed, and the performance of the QD layer can be improved as taught by Nakata.
22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Nakata et al. (US2021/0024823 A1)  (Nakata, hereafter) in view of  Rahmati et al. (US2020/02355326 a1)  (Rahmati, hereafter).
Regarding claim 22,  Nakata discloses the display device set forth above (see rejection claim 21 above) Nakata fails to explicitly disclose wherein the first emitting material layer further includes a second QD layer on the first protection layer and including a second QD, a second protection layer on the second QD layer and including a second organic compound, and a third QD layer on the second protection layer and including a third QD, wherein the second organic compound includes at least two thiol groups, and a first one of the at least two thiol groups in the second organic compound is anchored to the second QD, wherein one of the first to third QDs is a red QD, and another one of the first to third QDs is a green QD, and wherein the other one of the first to third QDs is a blue QD.

Nakata does disclose that the thiol group  groups (131) is  bond  to the QD (130) (π85-π86). They  includes a functional group (131a) having a heteroatom, and a chain-type saturated hydrocarbon group (131b). The surface modification compound (131) is a surfactant-based organic compound, and is a ligand that uses the QD phosphor particles (130) as receptors. The functional group 131a having a heteroatom of the surface modification compound (131) forms a coordinate bond with the QD phosphor particle (130). Through this, the QD phosphor particles (130) are stabilized (more specifically, are chemically stabilized) in the QD particle dispersion (100) (π72, π82) in order that the formation of defects in the QD layer can be suppressed, and the performance of the QD layer can be improved (π09).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Nakata wherein the first emitting material layer further includes a second QD layer on the first protection layer and including a second QD, a second protection layer on the second QD layer and including a second organic compound, and a third QD layer on the second protection layer and including a third QD, in order to recognize highly luminous efficient display device as taught by Rahmati; wherein the first organic compound includes at least two thiol groups; a first one of the at least two thiol groups is anchored to the first QD in order that 
Regarding claim 24,  Nakata discloses the display device set forth above (see rejection claim 21 above) Nakata fails to explicitly disclose, wherein the first emitting material layer further includes a second QD layer on the first protection layer and including a second QD, wherein the QD light emitting diode further includes a second emitting material layer positioned between the first emitting material layer and the second electrode and including an emitting material and a charge generation layer positioned between the first and second emitting material layers, wherein one of the first QD, the second QD and the emitting material emits a red light, and another one of the first QD, the second QD and the emitting material emits a green light, and wherein the other one of the first QD, the second QD and the emitting material emits a blue light.
Rahmati discloses a second emitting material layer(122, 2nd QD layer) positioned between the first emitting material layer (1st QD layer) and the second electrode(102) and including an emitting material (π102, π124); and a charge generation layer (108)positioned between the first and second emitting material layers (106), wherein one of the first QD, the second QD and the emitting material emits a red light, and another one of the first QD, the second QD and the emitting material emits a green light, and wherein the other one of the first QD, the second QD and the emitting material emits a blue light (π181) , in order to recognize highly luminous efficient display device.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the display device of Nakata wherein the first emitting material layer further includes a second QD layer on the first protection layer and including a second QD, wherein the QD light emitting diode further includes a second emitting material layer positioned between the first 
23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Nakata et al. (US2021/0024823 A1)  (Nakata, hereafter) in view of  Rahmati et al. (US2020/02355326 a1)  (Rahmati, hereafter) and in further view of Shin et al. (US2015/0378182 A1) (Shin, hereafter).
Regarding claims 23 and 25,  Nakata as modified by Rahmati disclose the display device set forth above (see rejection claims 22, 24 above). Nakata as modified by Rahmati fails to explicitly disclose a color filter layer positioned between the substrate and the QD light emitting diode or over the QD light emitting diode (Claims 23 and 25).
Shin discloses (Figure 2) a color filter (CF) placed on the passivation layer(145) The color filter  being for red, green and blue pixel in that order. A silicon oxide or silicon nitride protection layer or acrylate (150) in order to expand the color gamut of the display a render a full color display.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to further modify the display device of Nakata a color filter layer positioned between the substrate and the QD light emitting diode or over the QD light emitting diode in order to expand the color gamut of the display a render a full color display.
Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0255054  A1) (Li, hereafter) in view of Zhou et al. (US2017/0255054) (Zhou, hereafter) and in further view of Pan et al. (US 20130214249 A1) (Pan, hereafter).
Regarding claims 26 and 27,  Li discloses a display device (Figure 1-11 and corresponding text) comprising: (Figure 7) a substrate(2)  including first to third pixel regions (41-44); an emitting diode (B) over the substrate (2); a color filter layer positioned over the emitting diode (B) and including a first color filter film (511) in the first pixel region (41); and a first color conversion layer(512) positioned between the first color filter film (filter pattern)  (511) and the emitting diode (B) in the first pixel region (41) and including a first QD layer (π36-π38); wherein the first QD layer (512) includes a first QD (red, π38); a second color conversion layer (522) positioned in the second pixel region (42) and including a second QD layer (522) where in the second QD layer (522) include a second QD(green)(π35-π40); a second color filter pattern (521) in the second pixel region (42), and the second color conversion layer(522) is positioned between the second color filter pattern(521) and the emitting diode(B) in the second pixel region (42).
Li fails to explicitly discloses a first and second protection layers; the first protection layer includes a first organic compound, and wherein the first organic compound includes at least two  thiol groups, and one of the at least two thiol groups is anchored to the first QD (claim 26); the second protection layer includes a second organic compound, wherein the second organic compound includes at least two thiol groups, and one of the at least two thiol groups in the second organic compound is anchored to the second QD (claim 27).
Zhou discloses (Figures 1-8 and corresponding text) a quantum-dot (QD) film, comprising: a first QD layer (102) including a first QD (116); and a first protection layer (104) disposed on the first QD layer (102) and including a first organic compound (π31-π33); a second protection layer (110) 
Pan discloses  An electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Display device of Li wherein a first and second protection layers; the first protection layer and second protection layer includes a first and second organic compound, respectively in order to provide a multilayer structure that can provided a color gamut to the LCD panel with increased intensity by preventing reabsorption  thus improving conversion efficiency as disclosed by Zhou;  wherein the first organic compound includes at least two  thiol groups, and one of the at least two thiol groups is anchored to the first QD; the second protection layer includes a second organic compound, wherein the second organic compound includes at least two thiol groups, and one of the at least two thiol groups in the second organic compound is anchored to the second QD wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.

Regarding claim 28, Li discloses (Figure 7) wherein one of the first and second pixel regions is a red pixel (41) region, and the other one of the first and second pixel regions is a green pixel region (42).
Regarding claim 29, Li discloses where  the emitting diode (B) emits blue light.
`	Regarding claim 30,  Li discloses (Figure 7) a third color conversion layer (522) positioned in the third pixel region(43) and including a third QD layer(522), wherein the third QD layer includes a third QD (cyan). Li fails to explicitly disclose  the third protection layer includes a third organic compound, wherein the third organic compound includes at least two thiol groups, and one of the at least two thiol groups in the third organic compound is anchored to the third QD.
Zhou fails to explicitly disclose a third QD layer but Zhou does disclose a quantum-dot (QD) film, comprising: a first QD layer (102) including a first QD (116); and a first protection layer (104) disposed on the first QD layer (102) and including a first organic compound (π31-π33); a second protection layer (110) disposed on the second QD layer (112) and including a second organic compound (π19,π31,π33, π135); upon which one of ordinary skill to combine to provide the third protection layer.
Pan discloses  An electronic device comprising a cathode, an anode, an emissive layer, and a hole injection layer or charge generation layer deposited between the anode and the emissive layer, wherein the emissive layer comprises at least one quantum dot and at least one organic host material (Claim 21); wherein the suitable ligand satisfies the equation D-B-A, Wherein A is an anchor group, which anchors on the QD surface, for example thiol group; and B a spacer, preferably selected from alkyl, alkoxy group; and D an organic function group, which has a HOMO higher than -5.7 eV (π92)  wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan.
the third protection layer includes a third organic compound, wherein the third organic compound includes at least two thiol groups, and one of the at least two thiol groups in the third organic compound is anchored to the third QD wherein the energy offsets are prevented, electron leakage is lessened and the device is  that can be effectively active in lighting applications as disclosed by Pan. 
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over  Li et al. (US 2017/0255054  A1) (Li, hereafter) in view of Zhou et al. (US2017/0255054) (Zhou, hereafter) in view of Pan et al. (US 20130214249 A1) (Pan, hereafter) and in further view of Kikuchi et al. (US2016/0264820 A1) (Kikuchi, hereafter).
Regarding claims 31 and 32,  Li as modified by Zhou and Pan discloses the QLED set forth above (see rejection claim 26). Li as modified by Zhou and Pan fail to explicitly disclose, wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group (claim 31);wherein the first organic compound is selected from the group consisting of following materials: ##STR00003## wherein R is selected from C1 to C30 alkyl group (claim 32).
Kikuchi discloses wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an ester group (π147);wherein the first organic compound is selected from the group consisting of following materials: ##STR00003## wherein R is selected from C1 to C30 alkyl group (π145-π147).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the Display Device of Li wherein the at least two thiol groups in the first organic compound is connected to each other by an ether group or an  .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can bee found in the 892 provided with this office  action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879